Citation Nr: 0517556	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  05-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  Records show that he was wounded in combat, 
and awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified in May 2005 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

A motion to advance this case on docket, due to the veteran's 
age was received at the May 2005 hearing.  This motion was 
granted by the Board in May 2005.  See 38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The service-connected bilateral hearing loss is 
productive of Level III hearing loss in the right ear and 
Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to an initial compensable evaluation for hearing loss.  The 
Board notes that the April 2004 VCAA letter identified the 
issue of hearing loss as one involving service connection, 
which was appropriate at that time.  After service connection 
was granted, the veteran appealed the evaluation assigned.  
However, the VCAA letter also identified what type of 
evidence was needed to prevail in a claim for increased 
evaluation, which applies to the claim here being decided.  
Moreover, in the November 2004 statement of the case, the RO 
provided the veteran with the precise laws and regulations 
governing the evaluation of hearing loss.  Hence, the Board 
finds the VA has complied with the notice and duty to assist 
provisions of the VCAA, and the veteran was advised by VA of 
the information required to substantiate his claims.

The RO issued the veteran a VCAA letter in April 2004 which 
addressed the issues of service connection and increased 
evaluation for already service connected conditions that were 
then before the RO.  As noted above, the matter concerning 
hearing loss was initially an issue of entitlement to service 
connection.  The veteran appealed the evaluation assigned and 
it became one of an increased evaluation.  The November 2004 
statement of the case, along with the April 2004 VCAA letter, 
gave notice of the evidence that had been received, the 
revisions effected in the regulations by VCAA, and the laws 
and regulations governing the evaluation of the now service 
connected bilateral hearing loss. 

The VA accorded the veteran a VA examination in May 2004, and 
has obtained VA treatment records of which it was notified.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained or submitted by the veteran, and 
the veteran identified no other private treating facilities.  
In addition, VA examination was provided.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim and the VA has 
obtained all known documents that would substantiate the 
veteran's claim. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, when the veteran and his 
representative provided notice of additional VA records to 
VA, they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for increased 
evaluation, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

Based on a VA examination report dated in May 2004, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation.  This evaluation has 
been confirmed and continued to the present.

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Two provisions allow for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, because the 
speech discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-10.  The 
veteran is not entitled to consideration under these 
provisions, however, because he does not meet the required 
criteria.

The veteran underwent VA outpatient audiology testing in 
April 2004.  These results, in pure tone thresholds, are as 
follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
70
80
90
LEFT
35
70
70
80

Manually calculated, these findings present an average pure 
tone threshold of 71.25 decibels in the right ear and 63.75 
in the left ear.  Speech audiometry was not measured. 

VA treatment records further reflect treatment for hearing 
loss, to include the repair of hearing aids.  The record 
reflects that the veteran is service-connected for bilateral 
tinnitus, which is evaluated as 10 percent disabling.  
Treatment records reflect no other complaints of or 
treatments for other ear disease or ear problems.  

In May 2004, the veteran underwent VA audiology examination.  
These results, in pure tone thresholds, are as follows:


HERTZ

1000
2000
3000
4000
RIGHT
50
70
80
95
LEFT
40
65
80
90

These findings reflect an average pure tone threshold of 74 
decibels in the right ear and 69 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 94 percent in the left ear.  The 
veteran was diagnosed with sloping mild to severe 
sensorineural hearing loss of combined type across all 
frequencies tested, bilaterally, with good speech 
discrimination.  VA examination for ear disease found normal 
auricles, ear canals, and tympanic membranes, bilaterally.  
External, middle, and inner ears were normal absent 
tenderness over the mastoid.  There was no clinical evidence 
of active ear disease in the external, middle, or inner ear.  

Based on the above-listed findings, the interpretation of the 
medical evidence of record are as follows:  hearing loss at 
Level III for the right ear and Level II for the left ear in 
May 2004.  The findings made in outpatient treatment records 
cannot be so interpreted because speech discrimination was 
not measured.  However, a comparison of the averages obtained 
reveal results that do not vary widely, i.e., the right 
average in April 2004 measured 71.25 as compared to 74 in May 
2004, and the left, 63.75 as compared to 69.  Assuming, 
without finding, that speech discrimination remained the 
same, the hearing loss levels remain the same.

Under the criteria, the measurements are considered 
noncompensable.  See Diagnostic Code 6100.

The Board has considered whether "staged ratings" are 
appropriate, pursuant to the U.S. Court of Appeals for 
Veterans Claims holding in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board finds that the evidence does 
not establish that the veteran's bilateral hearing loss met 
the criteria for a compensable evaluation at any time from 
the grant of initial service connection to the present.

The veteran has indicated that he suffers from severe hearing 
impairment.  Specifically, in his May 2005 testimony and 
December 2004 substantive appeal, he argued that his hearing 
loss-present since his combat experiences in France, 
Belgium, and Germany-has impacted his ability to hear 
students' questions, enjoy social time with his wife and 
friends, and engage in such activities as watching movies and 
normal conversation.  He cannot hear telephones, alarm 
clocks, or fire alarms.  The hearing aids provide some 
relief, he said, but do not entirely resolve the problem.

The Board notes that the veteran is competent to report his 
symptoms and complaints.  Notwithstanding, the Board observes 
that the May 2004 audiometric examination report provides 
more probative evidence of the degree of the veteran's 
impairment than his lay opinion.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  The "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann at 349.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Therefore, the Board regretfully finds that the audiometric 
findings do not support the assignment of an initial 
evaluation greater than zero percent under 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Code 6100.  In 
addition, the Board notes that the evaluations derived from 
the Rating Schedule are intended to make allowance for 
improvement by hearing aids.  Therefore, a preponderance of 
the evidence is against the assignment of an initial 
evaluation greater than zero percent for the veteran's 
bilateral hearing loss.

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization for 
his bilateral hearing loss.  Moreover, the evidence does not 
show that the impairment resulting from his service-connected 
bilateral hearing loss has interfered markedly with his 
employment.  As a whole, the evidence does not show that the 
impairment resulting solely from the service-connected 
bilateral hearing loss, alone, warrants extra-schedular 
consideration.  For the reasons noted above, the Board 
concludes that the impairment resulting from the bilateral 
hearing loss is adequately compensated by the assigned 
noncompensable evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


